Exhibit 10.169

December     , 2008

Mr. Gerald L. Hassell

The Bank of New York Mellon Corporation

The Bank of New York Company, Inc.

    One Wall Street

New York, New York 10286

 

  Re: Transition Agreement Amendment

Dear Gerald:

The purpose of this letter is to amend the terms of the agreement between you
and The Bank of New York Company, Inc., dated June 25, 2007 (the “Transition
Agreement”) to provide for necessary changes to comply with Section 409A of the
Internal Revenue Code. If you agree, this letter will amend the Transition
Agreement.

You agree that Section 4(j) of the Transition Agreement is restated in its
entirety to read as follows:

(j) Section 409A of the Code. Notwithstanding anything to the contrary in this
Agreement or elsewhere, if you are a “specified employee” as determined pursuant
to Section 409A of the Code as of the date of your “separation from service”
(within the meaning of Final Treasury Regulation 1.409A-1(h)) and if any payment
or benefit provided for in this Agreement or otherwise both (x) constitutes a
“deferral of compensation” within the meaning of Section 409A and (y) cannot be
paid or provided in the manner otherwise provided without subjecting you to
“additional tax”, interest or penalties under Section 409A, then any such
payment or benefit that is payable during the first six months following your
“separation from service” shall be paid or provided to you in a cash lump-sum on
the first business day of the seventh calendar month following the month in
which your “separation from service” occurs or, if earlier, at your death. In
addition, any payment or benefit due upon a termination of your employment that
represents a “deferral of compensation” within the meaning of Section 409A shall
only be paid or provided to you upon a “separation from
service”. Notwithstanding anything to the contrary in this Agreement or
elsewhere, any payment or benefit under this Agreement or otherwise that is
exempt from Section 409A pursuant to Final Treasury Regulation
1.409A-1(b)(9)(v)(A) or (C) shall be paid or provided to you only to the extent
that the



--------------------------------------------------------------------------------

expenses are not incurred, or the benefits are not provided, beyond the last day
of your second taxable year following your taxable year in which the “separation
from service” occurs; and provided further that such expenses are reimbursed no
later than the last day of your third taxable year following the taxable year in
which your “separation from service” occurs. Except as otherwise expressly
provided herein, to the extent any reimbursement or in-kind benefit under this
Agreement constitutes a deferral of compensation, the amount of any such
expenses eligible for reimbursement (or in-kind benefits to be provided) in one
calendar year shall not affect the expenses eligible for reimbursement )or
in-kind benefits to be provided) in any other taxable year, in no event shall
any expenses be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expenses, and in no event shall any
right to reimbursement (or in-kind benefit) be subject to liquidation or
exchange for another benefit. For the purposes of this Agreement, each payment
and benefit made hereunder shall be deemed to be a separate payment.

The terms of the Transition Agreement not amended herein shall remain in force
and are not affected by this letter. This letter will be governed and construed
in accordance with the laws of the State of New York, without reference to
principles of conflict of laws. For ease of reference, any capitalized terms
used but not defined in this letter are used with the same meaning as under the
Transition Agreement.

If the terms of this letter are acceptable to you, please sign both copies of
this letter indicating your agreement to its terms, keep one signed copy of the
letter for yourself and return the other signed copy to me. This letter may be
executed in two or more counterparts, each of which will be deemed to be an
original. A signature transmitted by facsimile will be deemed an original
signature.

 

Sincerely, The Bank of New York Mellon Corporation

/s/ Lisa B. Peters

Name:   Lisa B. Peters Title:   Senior Executive Vice President

Accepted and Agreed:

 

/s/ Gerald L. Hassell

Gerald L. Hassell

 

Date: December 15, 2008

 

2